Name: Council Regulation (EEC) No 445/86 of 24 February 1986 opening tariff quotas for the importation into Spain for certain fishery products falling within heading Nos 03.01, 03.03 and 16.04 and subheading 23.01 B of the Common Customs Tariff, originating in the Canary Islands (1986)
 Type: Regulation
 Subject Matter: Europe;  fisheries;  foodstuff;  tariff policy
 Date Published: nan

 No L 50 / 26 Official Journal of the European Communities 28 . 2 . 86 COUNCIL REGULATION (EEC) No 445/ 86 of 24 February 1986 opening tariff quotas for the importation into Spain for certain fishery products falling within heading Nos 03.01 , 03.03 and 16.04 and subheading 23.01 B of the Common Customs Tariff, originating in the Canary Islands ( 1986 ) 03.01 B I a ) 1 , 03.01 B I b ) 1 , 03.01 B I c ) 1 and 03.01 B I o ) 1 , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 3 of Protocol No 2 annexed thereto (*), Having regard to the proposal from the Commission , Whereas Article 3 of Protocol No 2 provides that fishery products falling within headings and subheadings 03.01 , 03.02 , 03.03 , 05.15 A , 16.04 , 16.05 and 23.01 B of the Common Customs Tariff , originating in the Canary Islands or in Ceuta and Melilla , shall qualify for duty-free entry into that part of Spain which is included in the customs territory of the Community within the limits of annual Community tariff quotas ; whereas this tariff preference applies only to products which have been imported over the years 1982 , 1983 and 1984 ; whereas there is no pattern of trade in the said products originating in Ceuta and Melilla and thus no need to open quotas for products originating in these territories ; whereas for the said products originating in the Canary Islands the quota amounts calculated on the basis of Article 3 cited above amount to :  16 116 tonnes for the products of heading No 03.01 , excluding subheadings 03.01 Ale) and d ), 03.01 A IV ,  21 003 tonnes for products of heading No 03.03 , excluding subheadings 03.03 B I a ) and 03.03 B III ,  9 359 tonnes for products of heading No 16.04 and  27 483 tonnes for products of subheading 23.01 B ; Whereas the other products are not imported ; Whereas when the products are imported into that part of Spain included in the Customs territory of the Community they may not be deemed to be in free circulation , within the meaning of Article 10 of the Treaty , if they are reconsigned to another Member State ; whereas the tariff quotas in question should therefore be opened for the period until 31 December 1986 , HAS ADOPTED THIS REGULATION : Article 1 1 . For the period until 31 December 1986 , duty-free Community tariff quotas shall be opened for the importation into that part of Spain which is included in the Customs territory of the Community of the following products originating in the Canary Islands , within the limits set out below : (in tonnes) Common Customs Tariff heading No Description Quota volume ex 03.01 Fish , fresh ( live or dead ), chilled or frozen , excluding products of subheadings 03.01 Ale) and d ), 03.01 A IV , 03.01 B I a ) 1 , 03.01 B I b ) 1 , 03.01 B I c ) 1 and 03.01 B I o ) 1 16 116 ex 03.03 Crustaceans or molluscs , whether in shell or not , fresh ( live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water , excluding products of subheadings 03.03 B I a ) and 03.03 B III 21 003 16.04 Prepared or preserved fish , including caviar and caviar substitutes 9 359 23.01 Flours and meals , of meat , offals , fish , crustaceans or molluscs , unfit for human consumption ; greaves ; B. Flours and meals of fish , crustaceans or molluscs : 27 483 0 ) OJ No L 302 , 15 . 11 . 1985 , p . 400 . 28 . 2 . 86 Official Journal of the European Communities No L 50 / 27 Article 2 1 . The Member State in question shall ensure that importers of the products concerned have free access to the tariff quotas referred to in Article 1 . 2 . The Member State in question shall charge imports of the products concerned against the tariff quotas as and when these products are entered for free circulation . 3 . The extent to which the tariff quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 2 . Article 3 At the Commission's request , the Member State in question shall inform it of imports actually charged against the tariff quotas . Article 4 The Member State in question and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1986 . However , Article 1(3 ) second subparagraph shall only apply as from 1 July 1986 . 2 . The products imported into that part of Spain included in the customs territory of the Community under the tariff quotas may not be deemed to be in free circulation within the meaning of Article 10 of the Treaty , if they are reconsigned to another Member State . 3 . The products referred to in this Article cannot qualify under the tariff quotas unless , at the time of their presentation to the authorities responsible for import formalities in that part of Spain included in the customs territory of the Community , in whatever form , they are presented in packings bearing the following information in a clearly visible and perfectly legible form :  the marking , 'Origin : Canary Islands' or a translation thereof in another official Community language printed in Latin characters of a height of not less than 20 millimetres ,  the net weight in kilograms of the fish contained in the packings . In addition , pre-packaged foodstuffs falling within heading No 16.04 must carry , on each immediate packing , in an easily visible , clearly legible and indelible form the marking 'Made in the Canaries' or a translation thereof in another official Community language . This paragraph shall apply without prejudice to the specific rules laid down by Council Regulation (EEC ) No 103 / 76 of 19 January 1976 laying down common marketing standards for certain fresh or chilled' fish (*) as last amended by Regulation (EEC) No 3396 / 85 ( 2 ), and by Council Regulation (EEC ) No 104 / 76 of 19 January 1976 laying down common marketing standards for shrimps of the genus Crangon spp . ( 3 ), as last amended by Regulation (EEC) No 3118 / 85 ( 4 ). This Regulation shall be binding in its entirety and directly applicable in the Member State in question . Done at Brussels , 24 February 1986 . For the Council The President G. BRAKS (&gt;) OJ No L 20 , 28 . 1 . 1976 , p. 29 . ( 2 ) OJ No L 322 , 3 . 12 . 1985 , p. 1 . ( 3 ) OJ No L 20 , 28 . 1 . 1976 , p. 35 . ( 4 ) OJ No L 297 , 9 . 11 . 1985 , p. 3 .